

117 HR 735 IH: To designate the facility of the United States Postal Service located at 502 East Cotati Avenue in Cotati, California, as the “Arthur Luis Ibleto Post Office Building”.
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 735IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Mr. Thompson of California (for himself, Mr. Bera, Mr. McNerney, Mr. DeSaulnier, Ms. Lee of California, Mr. Swalwell, Mr. Costa, Ms. Chu, Mr. Cárdenas, Mrs. Napolitano, Ms. Sánchez, Ms. Roybal-Allard, Mr. Takano, Ms. Porter, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 502 East Cotati Avenue in Cotati, California, as the Arthur Luis Ibleto Post Office Building.1.Arthur Luis Ibleto Post Office Building(a)DesignationThe facility of the United States Postal Service located at 502 East Cotati Avenue in Cotati, California, shall be known and designated as the Arthur Luis Ibleto Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Arthur Luis Ibleto Post Office Building.